Citation Nr: 1033769	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for allergic rhinitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for laryngitis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
paraplegia/tetraplegia, claimed as a result of VA surgeries in 
May 1999 and June 2001.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to May 1952.

This matter is before the Board of Veterans' Appeals (Board) from 
an August 2007 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California, which denied 
increased ratings for laryngitis and allergic rhinitis; denied a 
claim for compensation for paraplegia/tetraplegia pursuant to 38 
U.S.C.A. 
§ 1151; and denied entitlement to total disability based on 
individual unemployability (TDIU).  In September 2007, the 
Veteran filed a notice of disagreement with respect to all four 
issues.  The RO issued a supplemental statement of the case in 
October 2008.

In July 2010, the Veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claim folder.  During the hearing, 
the Veteran submitted additional evidence along with a waiver of 
initial RO consideration.  He also indicated that he wished to 
withdraw the rhinitis claim.

During the July 2010 hearing, the Veteran appeared to 
submit a request to reopen his claims for service 
connection for a back injury, a neck injury, and bowel 
incontinence secondary to the neck and back injuries.  He 
also appeared to raise an informal claim of service 
connection for a bilateral lower extremity disability 
secondary to his neck and back injuries.  These matters 
are referred to the RO for development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for compensation under 38 U.S.C.A. § 1151 is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In July 2010, prior to the promulgation of a decision, the 
Veteran stated that he wished to withdraw the issue of 
entitlement to an increased evaluation for allergic rhinitis.

2.  The Veteran's laryngitis is manifested by hoarseness, 
thickening of the cords, and submucous infiltration.

3.  The Veteran's service-connected disabilities include allergic 
rhinitis rated as 30 percent disabling (effective April 9, 1991); 
laryngitis rated as 10 percent disabling (effective January 12, 
2001); asthmatic bronchitis rated as 10 percent disabling 
(effective January 12, 2001); and sebaceous cyst rated as 
noncompensable (effective September 4, 1991).

4.  The evidence of record shows that the Veteran's service-
connected laryngitis, bronchitis, and rhinitis can be considered 
as a "single" disability because they result from a common 
etiology; this disability has a 40 percent evaluation, effective 
January 12, 2001.  However, the Veteran does not meet the 
schedular requirement (70 percent combined rating).

5.  The Veteran is not unemployable as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal with respect to 
the claim for entitlement to an increased evaluation for allergic 
rhinitis, the Board does not have jurisdiction to consider the 
claim and it is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

2.  The criteria for an increased evaluation of 30 percent, but 
no higher, for laryngitis have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 8516 (2009).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 

During the July 2010 hearing, the Veteran testified that he 
wished to withdraw the issue of entitlement to an increased 
evaluation for allergic rhinitis.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Accordingly, the Board does not have 
jurisdiction and dismissal of this issue is warranted.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the case of claims for increased evaluation, notice regarding 
the need to show the impact of the service connected disability 
on occupational functioning, as well as general worsening, is 
required.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran post-adjudication notice by letters 
dated in October and November 2007.  The notification 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim for compensation 
pursuant to 38 U.S.C.A. § 1151 and the relative duties of VA and 
the claimant to obtain evidence.
While this notice was not provided prior to the initial 
adjudication, the Veteran has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in an October 2008 supplemental statement of the 
case.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, VA treatment records, 
and Social Security Administration (SSA) records; assisted the 
Veteran in obtaining evidence; provided an examination; obtained 
a medical opinion as to the severity of his laryngitis; and 
afforded the Veteran the opportunity to give testimony before the 
Board.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

III.  Increased Rating Claim 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established 
and an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Different percentage ratings for 
different periods of time can be applied based on the medical 
evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

The RO continued a 10 percent evaluation for laryngitis in August 
2007.  The Veteran's laryngitis is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6516.

Under Diagnostic Code 6516, a 10 percent rating is warranted when 
chronic laryngitis is manifested by hoarseness with inflammation 
of cords or mucous membrane.  A 30 percent rating is warranted 
when chronic laryngitis is manifested by hoarseness, with 
thickening or nodules of cords, polyps, submucous infiltration, 
or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, DC 6516.

Another applicable code is Diagnostic Code 6519.  Under 
Diagnostic Code 6519, a 60 percent disability rating is warranted 
when there is complete organic aphonia with constant inability to 
speak above a whisper.  A 100 percent disability rating is 
warranted when there is a constant inability to communicate by 
speech.  A Note states to evaluate incomplete aphonia as 
laryngitis, chronic.  38 C.F.R. § 4.97, DC 6519.

VA treatment records dated October 2005 through October 2007 and 
a December 2006 VA examination report establish that the 
Veteran's service-connected laryngitis is manifested by 
hoarseness, vocal cord edema and erythema, vocal cord thickening 
and significant postnasal drip, which meets the criteria for a 30 
percent rating under Diagnostic Code 6516.

The Veteran does not meet a higher 60 percent disability rating 
under Diagnostic Code 6519 because there is no medical evidence 
that the Veteran has a diagnosis of complete organic aphonia, 
with a constant inability to speak above a whisper.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disorder but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
record reflects that the Veteran has not required hospitalization 
for his laryngitis.  The Veteran is not currently employed.  He 
was previously employed as a concert violinist, a profession that 
does not normally require much speaking.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.

IV.  TDIU Claim

The Veteran asserts that he is unemployable due to his service-
connected disabilities and thus seeks entitlement to a total 
disability rating.

A total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In addition, and 
relevant to the instant case, disabilities resulting from common 
etiology will be considered as "one" disability.  38 C.F.R. § 
4.16(a).

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b).

Here, as with all claims for disability compensation, when after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding any point such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran's service-connected disabilities include allergic 
rhinitis rated as 30 percent disabling (effective April 9, 1991); 
laryngitis rated as 10 percent disabling (effective January 12, 
2001); asthmatic bronchitis rated as 10 percent disabling 
(effective January 12, 2001); and sebaceous cyst rated as 
noncompensable (effective September 4, 1991), for a combined 
rating of 40 percent, effective January 12, 2001.

The Veteran does not meet the schedular requirements for a TDIU 
under 38 C.F.R. § 4.16(a).

The medical evidence also shows that the Veteran is not 
unemployable as a result of his service-connected disabilities.  

SSA records establish that the Veteran has been disabled under 
that system's regulations since January 1987 because of severe 
action tremor.  A February 1988 neurologist noted that the 
Veteran had orthopedic problems that included tendinitis, a 
rotator cuff injury of the right shoulder, and a progressive 
neurologic problem with progressive severe action tremor.  The 
doctor determined that the tremor impaired the Veteran's ability 
to carry out "virtually any activity using his upper 
extremities" and that it was "doubtful that he could carry out 
any type of fine motor tasks especially requiring the use of the 
right hand."  A February 1988 vocational consultant noted that 
the Veteran worked as a concert violinist, and that his non-
exertional limitations of reaching, handling, and fingering 
precluded him from doing his past usual work.  

A January 2001 QTC examination report shows that the Veteran's 
laryngitis and bronchitis were clinically related to his rhinitis 
because they had "the same etiologic factors."  The examiner 
opined that "[d]ue to his allergic rhinitis the patient has 
moderate to severe difficulty in completing assigned tasks and 
daily activities due to chronic symptoms of nasal stuffiness, 
post-nasal discharge, chronic headaches, frequent sneezing, 
fatigue and hoarseness.  The patient has difficulty in 
concentrating and has diminished energy due to . . . these 
symptoms."  The examiner noted that the Veteran's bronchitis was 
stable with no acute exacerbations.

September 2002 VA treatment note shows that the Veteran 
reportedly had not been able to play the violin in the last few 
years because of "some injuries."  His rhinitis was noted as 
stable.

An October 2005 VA treatment note contains the following 
statement:  "[The Veteran] is permanently disabled due to his 
tetraplegia due to his spinal cord injury.  Any employment would 
have to [be] based on his physical limitations and accommodations 
would have to be made for his need to use a motorized wheelchair.  
He could not be expected to do any manual labor."

A December 2006 QTC examination report noted that the Veteran's 
bronchitis was of mild to moderate severity.  The examiner was 
asked to describe the effect that the Veteran's rhinitis, 
bronchitis, and sebaceous cyst had on his usual occupation and 
daily activities.  The examiner determined that the Veteran "has 
limitations of the work environment being reasonably free of 
dust, fumes and smoke."

On the Veteran's May 2007 application for TDIU, he wrote that his 
rhinitis, bronchitis, and nonservice-connected tetraplegia 
prevented him from securing or following any substantially 
gainful occupation.  He indicated that he last worked in May 2001 
part-time as a concert violinist.  

The Veteran does not contend, nor does the evidence show, any 
occupational impairment due to his service-connected laryngitis 
or sebaceous cyst.  The evidence 
also does not show that the Veteran is unemployable due to his 
service-connected bronchitis and/or rhinitis.  While the rhinitis 
causes some occupational impairment, the preponderance of the 
medical evidence establishes that the Veteran's nonservice-
connected neck and back disabilities prevent him from being 
employed.  Thus, there is no reason shown to refer the Veteran's 
case for extraschedular consideration of a TDIU under 38 C.F.R. § 
4.16(b).

The Veteran genuinely believes that he is unemployable due to his 
service-connected disabilities.  However, as a layperson, lacking 
in medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the issue of whether 
or not he is unemployable due to his service-connected 
disabilities.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
evidence of record, which demonstrates that the Veteran cannot 
work because of his nonservice-connected disabilities.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim for a 
TDIU; there is no doubt to be resolved; and a TDIU is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

The appeal with respect to the claim for entitlement to an 
increased evaluation for allergic rhinitis is dismissed.

Entitlement to an evaluation of 30 percent, but no higher, for 
laryngitis is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to a TDIU is denied.



REMAND

Additional evidentiary development is necessary prior to the 
adjudication of the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for paraplegia/tetraplegia, 
claimed to result from cervical surgery in May 1999 and lumbar 
surgery in June 2001 at the San Diego, California VA Medical 
Center (VAMC).  

In general, when a veteran incurs additional disability as the 
result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability or 
death were service connected.  38 U.S.C.A. § 1151.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training was 
the cause of such disability; and (3) that there was an element 
of fault on the part of VA in providing the treatment, 
hospitalization, surgery, etc., or that the disability resulted 
from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that: To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or death, it 
must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death; and VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider.  38 
C.F.R. § 3.361(d).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior to 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim is 
based is compared to his condition after such care, treatment, 
examination, services, or program has been completed.  Each body 
part or system involved is considered separately. 38 C.F.R. § 
3.361(b).

The medical evidence of record clearly indicates that the Veteran 
had incomplete paraplegia/tetraplegia prior to his surgeries.  It 
is unclear, however, whether the surgeries resulted in additional 
disability. 

November 1998 VA treatment notes establish that the Veteran had 
been previously evaluated by urology for neurogenic bladder and 
erectile dysfunction.

February 1999 VA treatment notes show that the Veteran had 
significant concerns about the potential benefits and risks of 
his upcoming back surgery.  The clinician wrote "We discussed at 
length that the procedure would not likely restore any function 
but could stabilize his spine and possibly decrease or eliminate 
his pain.  He does understand that there is risk of worsening his 
pain or paralysis due to the procedure."

In May 1999, the Veteran underwent an elective lumbar 
laminectomy.  Post-operative notes dated June and July 1999 
indicate that the Veteran was doing well overall, but had not yet 
returned to his baseline functional status.  August 1999 
treatment notes contain the following notation:  "Patient is now 
a paraplegic and wheelchair bound."  The Veteran also reported 
having problems with his bowels, to include diarrhea.  November 
1999 treatment notes show that the Veteran complained of chronic 
back pain, for which he took Codeine with good results.  December 
1999 treatment notes show that the Veteran's paraplegia was 
stable, and that he  was doing well "with complete resolution of 
his back pain."  In March 2001, it was noted that the Veteran 
was an incomplete quadriplegic.  A June 2001 treatment note shows 
that the Veteran used a manual wheelchair for long distances and 
a single-pronged cane for short distances.

In June 2001, the Veteran underwent an elective cervical 
diskectomy.  Post-operative notes dated June 2001 indicate that 
the Veteran was doing well overall.  August 2001 discharge notes 
show that the Veteran was able to ambulate 50 feet with Canadian 
crutches.  March 2002 treatment notes establish that the Veteran 
reported neck and back pain.  In April 2002, it was noted that 
the Veteran was "independent in ambulating with Canadian 
crutches" but "has episodes where he is unable to coordinate 
muscle activity in legs to stand and walk and requires his 
wheelchair for independent mobility."  

In August 2002, the Veteran injured his left shoulder.  The 
assessment was left shoulder adhesive capsulitis.  October 2002 
treatment notes contain the following notation:  "Is a household 
ambulatory, using crutches, however due to a left shoulder injury 
8 weeks ago, he has not been doing this." 

In March 2003, the Veteran fractured his right ankle.  He 
reportedly walked with Canadian crutches and cane about 30 feet 
at best.  September 2003 treatment notes contain the following 
notation:  "Patient status post fall on 9/22/03 with right ankle 
fracture . . . Patient was previously independent at a manual 
wheelchair level and could walk for short distances prior to his 
injury.  He is a 73 year old C3-T1 incomplete tetraplegia, onset 
1951 and subsequent C5-7 discectomy 2001."  

November 2003 treatment notes show that the Veteran was able to 
walk 500+ feet and use stairs with supervision.

October 2005 treatment notes show that the Veteran could stand to 
transfer and walk short distances, but otherwise used a motorized 
wheelchair.

October 2007 treatment notes establish that his back pain had 
returned and that he was having worsening upper extremity 
weakness.  A neurologist noted that the Veteran was "still 
slowly losing function" which he determined was "probably 
related to arachnoiditis."

The Veteran claims that his back and neck surgeries were not done 
properly and caused him to have to use a wheelchair.  He 
testified that he suffers from "constant pain, 24 hours a day," 
which he was told would be alleviated if he had the operation.  
Hearing Transcript at 7.  He stated that the doctors who operated 
on him "didn't tell me also that I'd be wheelchair-bound for the 
rest of my life, which I am."  Id. at 8.  He further stated that 
he now has difficulty urinating and suffers from erectile 
dysfunction.  A medical opinion is necessary in order to make a 
determination on the merits of the claim.  See 38 C.F.R. § 3.159 
(c)(4); 38 U.S.C.A. § 5103A(d).

Pertinent medical records should also be obtained.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  It 
does not appear that the informed consent forms and operative 
reports for the surgeries are contained in the claim file.  These 
records should be obtained and associated with the claim file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	 Schedule the Veteran for an examination 
by an appropriate medical professional to 
determine the nature and extent of any 
"additional disability," including 
paraplegia, tetraplegia, arachnoiditis, 
increased pain, urinary incontinence and 
erectile dysfunction, attributable to the 
procedures performed at the San Diego VAMC 
in May 1999 and June 2001.  All necessary 
studies and/or tests for an accurate 
assessment should be conducted.  The 
examiner is to provide an opinion as to 
whether it is at least as likely as not 
that any additional disability suffered as 
a result of either the May 1999 back 
surgery or the June 2001 neck surgery 
resulted from carelessness, negligence, 
lack of proper skill, error in judgment, 
or some other incident or fault on the 
part of the VA in the performance of 
either surgery, or that the cause of any 
additional disability was an event which 
was not reasonably foreseeable.

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A rationale for all 
medical opinions must be provided.

3.	Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


